                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 6:18-CR-00068-JDK
v.                                                 §
                                                   §
                                                   §
DANIEL WAYNE MCCORMICK,                            §
                                                   §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY
                       PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding defendant=s plea of guilty under the provisions of

Rule 11(c)(1)(C) to Counts Four and Nine of the Indictment with a violation of Title 18 U.S.C. §

2251(a) and (e) - Production of Child Pornography. Having conducted a proceeding in the form

and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court

accept the defendant=s guilty plea, reserving to the District Judge the option of rejecting the Plea

Agreement if, after review of the presentence report, the agreed sentence is determined not to be

the appropriate disposition of the case. The parties waived their right to file objections to the

Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed March 20, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Counts Four and Nine of the Indictment in the above-numbered cause,

reserving to the District Judge the option of rejecting the Plea Agreement if, after review of the
presentence report, the agreed sentence is determined not to be the appropriate disposition of the

case.

        So ORDERED and SIGNED this 20th day of March, 2019.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE
